Citation Nr: 1747094	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from at least February 1984 to March 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case currently resides with the Atlanta, Georgia RO. 

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2015, and a transcript of the hearing is associated with his claims folder.  In June 2016, the Board remanded to the RO issues of service connection for left knee disability and a higher rating for migraine headaches for further development.  At the same time, the Board rendered a final decision on the matter of entitlement to an increased rating for status post right total knee replacement. In October 2016, the RO granted service connection for left knee disability.  Accordingly, those issues are no longer on appeal.  

The Board denied a rating in excess of 10 percent for migraine headaches, the disability currently at issue, in March 2017.  However, in August 2017, the United States Court of Appeals for Veterans Claims (Court) granted a motion to vacate that Board decision and remand the case to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board denied a rating greater than 10 percent for migraine headaches in March 2017.  That decision has been vacated by the Court, and the issue is before the Board again.  The Joint Motion that resulted in the Board's decision being vacated points out that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria, citing Jones v. Shinseki, 26 Vet. App.56, 62 (2012).  The Joint Motion states that the Board erred when it considered the ameliorative effects of oxygen prescribed for Veteran's migraine headaches in finding that the migraine headaches did not warrant an evaluation in excess of 10 percent.  The Joint Motion states that in the Board's statement of reasons and bases, the Board noted that "the reports on VA evaluations in January and July 2016 indicate that Veteran was using oxygen for headaches with good results, which does not support a finding of characteristic prostrating headaches occurring on average once a month."  The Joint Motion notes, however, that relief provided by medication or oxygen is not a criterion under Diagnostic Code 8100.  Accordingly, the Joint Motion, which the Court granted, advised that on remand, the Board should evaluate the severity of Appellant's migraine headaches without considering any ameliorative effects of oxygen or other medication.  The parties to the Joint Motion further agreed that the Board should discuss whether an additional medical examination is required to evaluate the Veteran's condition absent the relief afforded by oxygen or other medication.  The Board finds that such an examination is warranted, to provide additional evidence concerning whether the rating criteria for a higher rating are met.  Before that examination, any additional relevant treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional relevant treatment records.  

2.  After the action ordered in paragraph 1 is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected migraine headaches disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected migraine headaches disability.  

The examiner should indicate whether the Veteran's migraine headaches have produced characteristic prostrating attacks occurring on an average once a month over the last several months; and whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  If the Veteran is on medication, including oxygen, for his migraine headaches, the examiner should estimate whether, without such medication, he would be having characteristic prostrating attacks occurring on an average once a month; and whether, without such medication, he would be having very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




